Citation Nr: 1444239	
Decision Date: 10/03/14    Archive Date: 10/10/14

DOCKET NO.  10-31 592A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a neurological disorder, to include residuals of a stroke and Bell's palsy. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). 38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from August 1956 to February 1960.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Special Processing Unit ("Tiger Team"), located at the VA Regional Office in Cleveland, Ohio. Due to the Veteran's place of residence, subsequent development was performed by the VA Regional Office in Houston, Texas (RO). 

The Veteran testified at a Board hearing at the VA facility in San Antonio, Texas in October 2013. A transcript of the hearing has been associated with the file.

Initially, the Veteran filed a claim for service connection for a neurological condition, specifically "residuals of a stroke, to include impaired speech, vision, dysphagia, and facial asymmetry." As the evidence suggests the potential in-service incurrence of a different neurological disorder, specifically Bell's Palsy, the Board finds that the claim should be broadened and reclassified as one of service connection for a neurological disorder, including residuals of a stroke and Bell's Palsy. See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a health disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.




REMAND

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)

1. Schedule a VA examination to determine the nature and etiology of the Veteran's claimed neurological disorder. The VA examiner must acknowledge that the claims file was reviewed.

Any testing considered reasonably necessary to determine the nature of any neurological disorder should be conducted. The VA examiner should also note the specific residuals of any found neurological disorder. 

a) Based on a review of the record, to include both lay and medical evidence, the VA examiner should provide an opinion as to the following:

Is it at least as likely as not that the Veteran's neurological disorder became manifest within one year of his February 1960 discharge from service?

b) In rendering this opinion, the VA examiner must consider the following:

The lay statements from the Veteran and his relatives, indicating the presence of neurological disorder symptomatology, such as paralysis of the left side of his face, within a few months of his discharge;	

The December 2009 VA treatment record diagnosing the Veteran as having a previous incident of Bell's palsy;

The September 2014 VA medical opinion, suggesting that the Veteran had experienced Bell's Palsy rather than a stroke. 

c) Regardless of whether an opinion is in favor of or against the existence of neurological disorder symptomatology within one year of the Veteran's discharge, the VA examiner must explain the basis for the opinion. The examiner is advised that the prior opinion is inadequate because it contained contradictory information and the opinion, while favorable, is not accompanied by any rationale. 

d) If an opinion cannot be expressed without resort to speculation, discuss why such is the case. In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

2. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence. If the claim remains denied, the Veteran and his representative should be issued a Supplemental Statement of the Case. An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).





_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2013).



